DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to amendment (TD) filed 08/09/2021.

Terminal Disclaimer
The terminal disclaimer filed on August 09, 2021, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 10, 755,569 has been reviewed and accepted.  The terminal disclaimer has been recorded.
Claims 1-35, allowed.

Reason for Allowance  
The following is an examiner’s statement of reasons for allowance:  The claims are allowable over the cited references since the references taken either individually or collectively neither teach nor render obvious comprising a data hub in combination with other claimed limitation as a whole features for, a gateway having a processor and annunciator for processing to receive and analyze the one or more signals from sensors to detect between the one or more vehicles and the one or more pedestrians and operable to allow the gateway to direct the annunciator to generate the first indication or the second indication in response to the one or more signals, as with claims 1, 32, 34 in 
	The closest cited references include: 
Mozarkar (20190362457) discloses Smart parking locator and reservation system and method.
Fincham et al (2010/0017249) discloses a system and method for electric vehicle charging and power management.   
Hanawa (5688357) discloses Automatic frequency tuning of an RF power source of an inductively coupled plasma reactor.  
Wadhwa et al (20180054490) discloses system for distributed intelligent remote sensing systems.
Rodrich (20140112101) discloses method and device for detecting presence of vehicle in a parking space.  
	The cited references noted above analyzed for detecting presence of vehicles in a parking environment, however, either taken singularly or collectively, fail to anticipate or render the above allowable features obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Qutbuddin Ghulamali whose telephone number is (571) 272-3014.  The examiner can normally be reached on 7:30am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571 272 3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QUTBUDDIN GHULAMALI/     
Primary Examiner, 
Art Unit 2632